DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 20 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it contains the following which should be avoided: 
Purported merits in lines 1-2: “such that crash energy is absorbed”.
Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms “full-weight” in claim 9 and “light-weight” in claim 10 are relative terms which renders the claim indefinite. The term “full-weight” in claim 9 and “light-weight” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schutzplanken (DE 4337074 A1) in view of Cordellini (US 5,276,949 A).
Regarding claim 1, Schutzplanken discloses a barrier system (see Figure 3 and annotated Figure 1 below), comprising: 
a first barrier segment (side comprising 1’ and 30) having a first angled face (see Fig. 3), the first barrier segment having a generally elongate shape that extends along a longitudinal axis (see Fig. 3), the first angled face including: 
a first flat face (A) extending perpendicularly to the longitudinal axis, and 
two first angled side faces (B) disposed on either side of the first flat face; 
a second barrier segment (side comprising 2’ and 31) having a second angled face (see Fig. 3), the second barrier segment having a generally elongate shape that extends along the longitudinal axis (see Fig. 3), the second angled face including: 
a second flat face (C) extending perpendicular to the longitudinal axis and abutting the first flat face, and 
two second angled side faces (D) disposed in opposed relation to the two first angled side faces; 
a pair of wedge-shaped connectors (32 and 33) disposed, one each, in contact with opposing pairs of first and second angled side faces (see Fig. 3); and 
at least one fastener (42) disposed between each of the pair of wedge-shaped connector and each of the first and second angled side faces (see Fig. 3).
Schutzplanken does not expressly disclose as claimed that there is a pair of elastic pads disposed, one each, in contact between each of the pair of wedge-shaped connectors and a corresponding opposing pair of first and second angled side faces.
However, Cordellini teaches a pair of elastic rubber pads (29) disposed on each abutting surface of a wedge shaped clamping member (see Fig. 1), in order to provide clamping surfaces each comprising elastic pads that protect the surfaces the of members being clamped (see Column 6 lines 36-38).

    PNG
    media_image1.png
    513
    573
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of Schutzplanken, with Cordellini, such that it comprises elastic pad members located on both abutting surfaces of the wedge shaped connectors, in order to provide clamping surfaces each comprising elastic pads that protect the surfaces of members being clamped (see Column 6 lines 36-38 of Cordellini).
Regarding claim 2, the combination of Schutzplanken and Cordellini teaches wherein the two first angled side faces (B of Schutzplanken) extend at an angle on either side of the longitudinal axis (see Fig. 3 of Schutzplanken).
Regarding claim 3, the combination of Schutzplanken and Cordellini teaches wherein the at least one fastener (42 of Schutzplanken) extends through an opening formed in the first (side comprising 1’ and 30 of Schutzplanken) or second barrier segment (side comprising 2’ and 31 of Schutzplanken), the opening being slot-shaped (see Fig. 3 of Schutzplanken).
Regarding claim 4, the combination of Schutzplanken and Cordellini teaches wherein the pair of elastic pads (29 of Cordellini) is made from rubber, neoprene or a similar material that is suitable to absorb mechanical strain (see Column 6 lines 36-38 of Cordellini).
Regarding claim 5, the combination of Schutzplanken and Cordellini teaches wherein the pair of elastic pads (29 of Cordellini) at least partially covers an entire contact area between the pair of wedge- shaped connectors (32 and 33 of Schutzplanken) and the first and second angled faces (B and D in annotated Figure 3 above).
Regarding claim 6, the combination of Schutzplanken and Cordellini teaches further including a first metal cap (30 of Schutzplanken, also see attached merged translation of Schutzplanken page 2 claim 15) disposed to at least partially cover an end of the first barrier segment (1’ and 30), the first metal cap defining the first angled face (see Fig. 3 of Schutzplanken).
Regarding claim 7, the combination of Schutzplanken and Cordellini teaches wherein the first metal cap (30 of Schutzplanken) is integrated with and embedded into the end of the first barrier segment (see Fig. 3 of Schutzplanken).
Regarding claim 8, the combination of Schutzplanken and Cordellini teaches wherein the first metal cap (30 of Schutzplanken) is plate-shaped in a tri-fold configuration (see Fig. 3 of Schutzplanken).
Regarding claim 11, the combination of Schutzplanken and Cordellini teaches further comprising at least one support structure (3 and 4 of Schutzplanken) disposed between the first barrier segment (1’ of Schutzplanken) and a support surface (a ground surface in which the barrier rests), the at least one support structure configured to support the first barrier segment above the support surface (see Fig. 1 of Schutzplanken).
Regarding claim 13, the combination of Schutzplanken and Cordellini teaches further comprising at least one sliding post (4 of Schutzplanken) disposed between the first barrier segment (1’ of Schutzplanken) and a support surface (a ground surface), the at least one sliding post configured to slidably support the first barrier segment above and relative to the support surface (see attached merged translation of Schutzplanken page 4 lines 4-7 and lines 27).
Regarding claim 14, the combination of Schutzplanken and Cordellini teaches wherein the at least one sliding post (4 of Schutzplanken) includes a support member (3 of  Schutzplanken) having a skid plate-like base structure (see Fig. 7 of Schutzplanken) that is configured to slide on the support surface when the sliding post is tilted from an impact force on the first barrier segment (see attached merged translation of Schutzplanken page 4 lines 4-7 and lines 27).
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schutzplanken (DE 4337074 A1) in view of Cordellini (US 5,276,949 A), as applied to claim 1, and further in view of Mandish (US 5,286,136 A).
Regarding claim 9, the combination of Schutzplanken and Cordellini teaches the barrier of claim 1, but does not expressly teach as claimed wherein the first barrier segment is made from full-weight concrete material.
However, Mandish teaches a barrier segment (see Fig. 1) that is made from high density concrete (11), in order to provide an energy absorbing roadway barrier for dissipating kinetic energy upon receiving an impact (see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schutzplanken and Cordellini, with Mandish, such that it comprises the first barrier segment made from a full-weight concrete material, in order to provide an energy absorbing roadway barrier for dissipating kinetic energy upon receiving an impact (see Abstract of Mandish).
Regarding claim 10, the combination of Schutzplanken and Cordellini teaches the barrier of claim 1, but does not expressly teach as claimed wherein the first barrier segment is made from a light-weight concrete material.
However, Mandish teaches a barrier segment (see Fig. 1) that is made from lightweight concrete (22), in order to provide an energy absorbing roadway barrier for dissipating kinetic energy upon receiving an impact (see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schutzplanken and Cordellini, with Mandish, such that it comprises the first barrier segment made from a lightweight concrete material, in order to provide an energy absorbing roadway barrier for dissipating kinetic energy upon receiving an impact (see Abstract of Mandish).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schutzplanken (DE 4337074 A1) in view of Cordellini (US 5,276,949 A), as applied to claim 11, and further in view of Lass (WO 2008/040343 A1).
Regarding claim 12, the combination of Schutzplanken and Cordellini teaches the at least one support structure (3 and 4 of Schutzplanken, see rejection of claim 11 above), but does not expressly disclose as claimed wherein the at least one support structure is elastically-deformable when the first barrier segment is subjected to an impact.
However, Lass teaches rubber shoes (151) attached to the base of support structures (see Fig. 42) as an integral part of the support structure, in order to increase friction between the support structure and ground surface thereby decreasing transverse displacement during an impact (see merged translation page 7 lines 23-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schutzplanken and Cordellini, with Lass, such that it comprises rubber shoes attached to the support structure of Schutzplanken as an integral part of the support structure, in order to increase friction between the support structure and ground surface thereby decreasing transverse displacement during an impact (see merged translation page 7 lines 23-27 of Lass).
Therefore the combination of Schutzplanken, Cordellini, and Lass teaches a support structure comprising elastically deformable shoes when subject to an impact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678